Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on February 16, 20201 is acknowledged.  The traversal is on the ground(s) that there is no unreasonable search burden to search and examine each and every claimed subcombination since there is a combination claim presented that includes all of the subcombinations.  This is not found persuasive because MPEP 806.05(d) explicitly lays out the scenario of Applicant’s claimed invention.  
MPEP 806.05(d) Subcombinations Usable Together 
Where claims to two or more subcombinations are presented along with a claim to a combination that includes the particulars of at least two subcombinations, the presence of the claim to the second subcombination is evidence that the details of the first subcombination are not required for patentability (and vice versa). For example, if an application claims ABC/B/C wherein ABC is a combination claim and B and C are each subcombinations that are properly restrictable from each other, the presence of a claim to C provides evidence that the details of B are not required for the patentability of combination ABC. 
	However, in light of the search performed by the examiner, the restriction requirement is removed. All of the subcombinations have been examined along with the combination claim 20. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, Applicant claims “an isolation support that extends into a penetration of the rigid assembly.”  Applicant’s disclosure however, appears to have the second component, as opposed to the claimed rigid assembly having a penetration.  See paragraph 0020 where: “fan isolation supports 310 extend through penetrations in fan mount assembly 104 to secure dome sealing assembly 102 to fan mount assembly 104.” Compare to claim 18 which claims “a penetration of the second component.”  For purposes of examination the “rigid assembly” of claim 7 is interpreted to be the “second component.”
Similarly, for claim 8, Applicant claims “a plurality of isolation supports that each extend into a corresponding penetration of the rigid assembly.”  Applicant’s disclosure however, appears to have the second component, as opposed to the claimed rigid assembly having a penetration.  See paragraph 0020 where: “fan isolation supports 310 extend through penetrations in fan mount assembly 104 to secure dome sealing assembly 102 to fan mount assembly 104.” Compare to claim 18 which claims “a penetration of the second component.”  For purposes of examination the “rigid assembly” of claim 8 is interpreted to be the “second component.”
Likewise for claim 9, Applicant claims “each isolation support extends into a corresponding penetration of the rigid assembly.”  Applicant’s disclosure however, appears to have the second component, as opposed to the claimed rigid assembly having a penetration.  See paragraph 0020 where: “fan isolation supports 310 extend through penetrations in fan mount assembly 104 to secure dome 
Similarly for claim 10, Applicant claims “each isolation support extends into a corresponding penetration of the rigid assembly at each of four corners.”  Applicant’s disclosure however, appears to have the second component, as opposed to the claimed rigid assembly having a penetration.  See paragraph 0020 where: “fan isolation supports 310 extend through penetrations in fan mount assembly 104 to secure dome sealing assembly 102 to fan mount assembly 104.” Compare to claim 18 which claims “a penetration of the second component.”  For purposes of examination the “rigid assembly” of claim 10 is interpreted to be the “second component.”
Lastly for claim 20 (lines 17-19), Applicant claims “each isolation support extends into a corresponding penetration of the rigid assembly at each of four corners.”  Applicant’s disclosure however, appears to have the second component, as opposed to the claimed rigid assembly having a penetration.  See paragraph 0020 where: “fan isolation supports 310 extend through penetrations in fan mount assembly 104 to secure dome sealing assembly 102 to fan mount assembly 104.” Compare to claim 18 which claims “a penetration of the second component.”  For purposes of examination the “rigid assembly” of claim 20 is interpreted to be the “second component.”

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, lines 23-25 are duplicate to lines 20-22.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,351,380 B1 (Curlee et al. hereinafter).
For claim 1, Curlee et al. teach a first component 10 comprising a rigid assembly 15 shot molded to a flexible assembly 19 (col. 3, lines 14-21); a second component comprising a fan housing 11; and wherein the first component 10 is coupled to the second component 11 and the flexible assembly 19 is disposed between the rigid assembly 15 and the second component 11.  See FIG. 3-4.
For claim 2, Curlee et al. teach in FIG. 2 a third component 30 (see FIG. 3) coupled to a first side of the second component 11, wherein the first component 10 is coupled to a second side of the second component 11.
For claim 3, Curlee et al. teach in FIG. 2 a third component 30 (see FIG. 3) coupled to a first side of the second component 11, wherein the first component 10 is coupled to a second side of the second component 11 and the second side is opposite to the first side.

	For claim 8, Curlee et al. teach the flexible assembly 19 comprise a plurality of isolation supports that each extend into a corresponding penetration 31 of the second component 11.
	For claim 9, Curlee et al. teach the flexible assembly 19 comprise a plurality of isolation supports   at each of four corners (see FIG. 1), where each isolation support extends into a corresponding penetration 31 of the second component 11.
For claim 10, Curlee et al. teach the flexible assembly 19 comprise a plurality of isolation supports at each of four corners (see FIG. 1), where each isolation support extends into a corresponding penetration 31 of the second component 11 at each of four corners (see FIG. 1 and 3-4).
	For claim 16, Curlee et al. teach the flexible assembly 19 comprises an isolation support having a self-locking feature 25.
	For claim 17, Curlee et al. teach the flexible assembly 19 comprises an isolation support having a flared retaining structure 25 with an angular front end (See FIG. 4).
For claim 18, Curlee et al. teach the flexible assembly 19 comprises an isolation support having a flared retaining structure 25 with an angular front end (See FIG. 4) configured to be inserted into a penetration 31 of the second component and a perpendicular rear end (see FIG. 4) that locks against the opposite surface of the penetration 31 (see FIG. 4).
For claim 19, Curlee et al. teach the flexible assembly comprises an isolation support 19 having a flared retaining structure 25 with an angular front end (See FIG. 4) configured to be inserted into a penetration 31 on a first surface of the second component and a perpendicular rear end (see Fig. 4) that locks against the opposite surface of the penetration 31 (see FIG. 4).
For claim 12, Curlee et al. teach the rigid assembly further comprises a retention clip (see FIG. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee et al. as applied to claim 1 above, and further in view of United States Patent No. 8,337,155 B2 (Yoo et al. hereinafter).
Curlee et al. does not appear to show the flexible assembly having opposite top and bottom seals extending above respective surfaces of the rigid assembly.
Curlee et al. however do show gap between the rigid assembly 15 and the flange 29 of the fan housing created by the thickness of the isolation support base 22.  
Yoo et al. teach a top and bottom seal 160 in at least FIG. 2-3 for a fan for the purpose of sealing any gap between the fan housing 120 and the surrounding apparatus.  
Because a seal is recognized in Yoo et al. as sealing the gap between the fan housing 120 and surrounding apparatus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Curlee et al. assembly such to have a seal .

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,351,380 B1 (Curlee et al. hereinafter) as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2007/0231157 A1 (Chuang hereinafter).
For claims 11 and 13-15, Curlee et al. is explained above with respect to claim 1, but fails to show a plurality of adjacent fan housing assemblies, wherein each first component of each fan housing assembly further comprises a retention clip 610 coupled to a hook 410 of a chassis 40.  
Chuang teaches the first component 6 and the second component 1 form a fan housing assembly, and further comprising a plurality of adjacent fan housing assemblies (see FIG. 4), wherein each first component of each fan housing assembly further comprises a retention clip 610 coupled to a hook 410 of a chassis 40.  
Because Curlee et al. is a single fan with a retention clip for a chassis, and Chuang teach multiple adjacent fan assemblies each having a retention clip coupled to a hook on a chassis for mounting multiple axial fans adjacently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the fan assembly of Curlee et al. to be multiple adjacent fan assemblies each having a retention clip configured to couple to a chassis hook.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlee et al. in view of Chuang as applied to claim 15 above, and further in view of Yoo et al.
Curlee et al. in view of Chuang does not appear to show the flexible assembly having opposite top and bottom seals extending above respective surfaces of the rigid assembly.

Yoo et al. teach a top and bottom seal 160 in at least FIG. 2-3 for a fan for the purpose of sealing any gap between the fan housing 120 and the surrounding apparatus.  
Because a seal is recognized in Yoo et al. as sealing the gap between the fan housing 120 and surrounding apparatus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Curlee et al. in view of Chuang assembly such to have a seal extending above and below the rigid assembly as taught by Yoo et al. for the purpose of sealing the gap between the fan and the mounting member, thereby improving the effectiveness of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 10,012,241 (Mutlu Bozay et al. hereinafter) is cited for teaching a first component comprising a rigid assembly 11 coupled to a flexible assembly 13; a second component comprising a fan housing 3; and wherein the first component 11/13 is coupled to the second component 3 (see FIG. 7) and the flexible assembly 13 is disposed between the rigid assembly 11 and the second component 3.

	For claim 7, Mutlu Bozay et al. teach the flexible assembly 13 comprises an isolation support (see FIG. 3) that extends into a penetration 16 of the second component 3.
	For claim 8, Mutlu Bozay et al. teach the flexible assembly comprise a plurality of isolation supports 13 that each extend into a corresponding penetration 16 of the second component 3.
	For claim 16, Mutlu Bozay et al. teach the flexible assembly comprises an isolation support 13 having a self-locking feature 14, 15, 19 (see FIG. 3).
	For claim 17, Mutlu Bozay et al. teach the flexible assembly comprises an isolation support 13 having a flared retaining structure with an angular front end19 (See FIG. 3).
For claim 18, Mutlu Bozay et al. teach the flexible assembly comprises an isolation support 13 having a flared retaining structure with an angular front end 19 (See FIG. 3) configured to be inserted into a penetration 16 of the second component 3 and a perpendicular rear end (see undercut teaching in column 4, lines 37-41) that locks against the opposite surface of the penetration 16 (see FIG. 6).


United States Patent No. 9,565,785 B2 (Tsai hereinafter) is cited for teaching a first component comprising a rigid assembly 3/4 coupled to a flexible assembly 5; a second component comprising a fan housing 11; and wherein the first component 3/4, 5 is coupled to the second component 11 (see FIG. 2-3) and the flexible assembly 5 is disposed between the rigid assembly 3/4 and the second component 11. See column 5, lines 22-27.
 	A shot molding process step for joining the rigid assembly 3/4 to the flexible assembly 5 may not be disclosed in Tsai. However, the process step of shot molding the rigid assembly to the flexible assembly imparts no distinctive structural features into the claimed device.  In accordance with MPEP 2113, since the structure of the prior art is identical to the structure implied through the claimed invention the method of production does not define the patentability.  	
	For claim 7, Tsai teaches the flexible assembly 5 comprises an isolation support 51 that extends into a penetration 113 of the second component 11. See column 3, lines 40-46 and column 5, lines 17-22.  
	For claim 8, Tsai teaches the flexible assembly comprise a plurality of isolation supports 51 that each extend into a corresponding penetration 113 of the second component 11. See column 3, lines 40-46 and column 5, lines 17-22.  

For claim 10, Tsai teaches the flexible assembly comprise a plurality of isolation supports 51 at each of four corners (see FIG. 3), where each isolation support 51 extends into a corresponding penetration 113 of the second component 11 at each of four corners (see column 3, lines 43-46 and FIG. 3).
	For claim 16, Tsai teaches the flexible assembly comprises an isolation support 13 having a self-locking feature 14, 15, 19 (see FIG. 3).
	For claim 17, Tsai teaches the flexible assembly comprises an isolation support 13 having a flared retaining structure with an angular front end19 (See FIG. 3).
For claim 18, Tsai teaches the flexible assembly comprises an isolation support 13 having a flared retaining structure with an angular front end 19 (See FIG. 3) configured to be inserted into a penetration 16 of the second component 3 and a perpendicular rear end (see undercut teaching in column 4, lines 37-41) that locks against the opposite surface of the penetration 16 (see FIG. 6).
For claim 19, Tsai teaches the flexible assembly comprises an isolation support 13 having a flared retaining structure with an angular front end 19 (See FIG. 3) configured to be inserted into a penetration 16 on a first surface of the second component 3 and a perpendicular rear end (see undercut teaching in column 4, lines 37-41) that locks against the opposite surface of the penetration 16 (see FIG. 6).

United States Patent Application Publication No.  2013/0101396 A1 (Zhou hereinafter) is cited for teaching a first component comprising a rigid assembly 20 coupled to a flexible assembly 25; a second component comprising a fan housing 10; and wherein the first component 20/25 is coupled to the second component 10 (see FIG. 1) and the flexible assembly 25 is disposed between the rigid assembly 20 and the second component 10. See paragraph 0011.
 	A shot molding process step for joining the rigid assembly 20 to the flexible assembly 25 may not be disclosed in Zhou. However, the process step of shot molding the rigid assembly to the flexible assembly imparts no distinctive structural features into the claimed device.  In accordance with MPEP 2113, since the structure of the prior art is identical to the structure implied through the claimed invention the method of production does not define the patentability.  	Additionally, Zhou teaches to glue the flexible members 25 to the rigid assembly 20 or to receive the flexible members within grooves or depressions (see paragraph 0011).  
	For claim 7, Zhou teaches the flexible assembly 25 comprises an isolation support that extends into a penetration of the second component 10 (see FIG. 1 and 2).
	For claim 8, Zhou teaches the flexible assembly 25 comprise a plurality of isolation supports that each extend into a corresponding penetration of the second component 10 (see FIG. 1 and 2).
	
United States Patent No. 6,894,897 B1 (Nagurny et al. hereinafter) is cited for teaching a first component comprising a rigid assembly 31 coupled to a flexible assembly 50; a second component comprising a fan housing 60; and wherein the first component 31/50 is coupled to the second component 60 (see FIG. 1) and the flexible assembly 50 is disposed between the rigid assembly 31 and the second component 60.

	For claim 7, Nagurny et al. teach the flexible assembly 50 comprises an isolation support that extends into a penetration 64 of the second component 60.
	For claim 8, Nagurny et al. teach the flexible assembly comprise a plurality of isolation supports 50 that each extend into a corresponding penetration 64 of the second component 60.
	For claim 16, Nagurny et al. teach the flexible assembly comprises an isolation support 50 having a self-locking feature 51, 52.
	For claim 17, Nagurny et al. teach the flexible assembly comprises an isolation support 50 having a flared retaining structure with an angular front end 52 (See FIG. 2b).
For claim 18, Nagurny et al. teach the flexible assembly comprises an isolation support 50 having a flared retaining structure with an angular front end 52 (See FIG. 2b) configured to be inserted into a penetration 64 of the second component 60 and a perpendicular rear end (see FIG. 2b) that locks against the opposite surface of the penetration 64 (see FIG. 3-4).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745